         Case 1:21-cv-00038-MKV Document 53 Filed 02/12/21 Page 1 of 2
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 
                                                    February 5, 2021

BY ECF and EMAIL
The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Hodnett et al. v. Medalist Partners Opportunity Master Fund II-A, et al.,
               1:21-cv-00038 (MKV)

Dear Judge Vyskocil:

        I represent Plaintiffs Brad Hodnett and Cynthia Hodnett in the above-captioned action.
Today, I am filing with the court a Reply Memorandum of Law in Further Support of Plaintiffs’
Motion for a Preliminary Injunction, together with a Second Declaration of Brad Hodnett (with
10 exhibits, labeled Exhibit 58-67). I write to request that Exhibit 64, which I have filed in a
redacted format, be partially sealed, as it contains information protected by attorney-client
privilege. In addition, we have filed Exhibit 67, which contains a draft loan agreement, under
seal in order to provide counsel for the Medalist Defendants with an opportunity to review this
document and submit briefing on this issue, as discussed in more detail below.

         Exhibit 67 is a draft loan agreement between Medalist and PIPINGusa LLC, which
reveals the terms of a loan negotiated between the parties, and arguably could be considered
Confidential Information under the parties’ Confidentiality Agreement (which is the subject of
this litigation). See Hodnett Decl, Ex. 14. For this reason, we are filing it under seal out of an
abundance of caution to provide the Medalist Defendants with an opportunity to request that the
document be sealed and submit appropriate legal support. We have contacted counsel for the
Medalist Defendants regarding this issue and they have advised us that they are unable to review
the document today, but have asked us to file it under seal so that they can review the document
when they are able and take a position at that time.

        Second, we have redacted information protected by attorney-client privilege from Exhibit
64. Courts in this Circuit engage in a three-step inquiry to determine whether the presumptive
right to public access attaches to a particular document. Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119–20 (2d Cir. 2006). First, a court determines whether the document is a
“judicial document,” meaning that “the item filed must be relevant to the performance of the
judicial function and useful in the judicial process.” Id. at 119. Second, the court must
“determine the weight of the presumption of access” attaching to the particular document.
United States v. Erie Cty., 763 F.3d 235, 239 (2d Cir. 2014). Third, “after determining the weight



                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
         Case 1:21-cv-00038-MKV Document 53 Filed 02/12/21 Page 2 of 2

The Honorable Mary Kay Vyskocil
February 5, 2021                                                                            Page 2

of the presumption of access, the court must ‘balance competing considerations against it,” such
as “the privacy interests of those resisting disclosure.” Lugosch, 435 F.3d at 120.

        Here, consideration of these three factors weigh in favor of sealing. First, the exhibit is
being filed in connection with a motion for a preliminary injunction, therefore it is a judicial
document because Plaintiffs intend for the Court to take it into account when deciding the
motion. See Utica Mut. Ins. Co. v. INA Reinsurance Co., No. 612CV194DNHTWD, 2012 WL
13028279, at *4 (N.D.N.Y. June 12, 2012) (finding that documents filed in connection with
motion for preliminary injunction are judicial documents). Second, because Plaintiffs’ motion
for a preliminary injunction “directly addresses the merits of the action and seeks injunctive
relief before trial,’” there is a strong presumption of public access. Id. at 5. However, this
presumption of public access, when balanced against the competing considerations of Plaintiffs –
namely that this document contains material protected by attorney-client privilege –
demonstrates that Plaintiffs’ request to seal should be granted. Exhibit 64 is an email which
contains legal advice relating to a draft contract that was communicated by PIPINGusa’s
attorneys at Jordan Ramis PC to PIPINGusa owner and principal, Mary Graybeal on December
9, 2019, prior to the instant dispute. Given that these documents are protected by attorney-client
privilege, we request that they be sealed. See Moshell v. Sasol Ltd., No. 120 CV 01008, 2021
WL 67107, at *2 (S.D.N.Y. Jan. 4, 2021) (granting sealing of materials covered by the attorney
work product).

       We thank the Court for its consideration of this request.

                                                     Very truly yours,

                                                     /s/ Fern Mechlowitz

                                                     Fern Mechlowitz


 7KH&RXUW*5$1763ODLQWLIIV UHTXHVWWRVHDO([KLELWDWWDFKHGWRWKH6HFRQG'HFODUDWLRQ
 RI%UDG+RGQHWWGDWHG)HEUXDU\

 7KH&RXUWUHVHUYHVGHFLVLRQRQ([KLELWDWWDFKHGWRWKH6HFRQG'HFODUDWLRQRI%UDG
 +RGQHWWGDWHG)HEUXDU\7KH0HGDOLVW'HIHQGDQWVVKDOOUHVSRQGWRWKLVOHWWHURQRU
 EHIRUH)HEUXDU\VWDWLQJWKHLUSRVLWLRQRQZKHWKHU([KLELWVKRXOGEHNHSWXQGHU
 VHDO

 6225'(5('
         ('
                       
